NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GROUSE RIVER OUTFITTERS, LTD.,                  No.    19-16602

                Plaintiff-Appellant,            D.C. No. 3:16-cv-02954-LB

 v.
                                                MEMORANDUM*
ORACLE CORPORATION,

                Defendant-Appellee,

and

NETSUITE, INC.,

                Defendant,

 v.

EMILY HOLTON,

                Movant.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Laurel D. Beeler, Magistrate Judge, Presiding

                     Argued and Submitted December 8, 2020
                            San Francisco, California



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: BOGGS,** M. SMITH, and BENNETT, Circuit Judges.

      Grouse River Outfitters, Ltd. (“Grouse River”) appeals various decisions of

the district court. Because the parties are familiar with the facts, we do not recount

them here, except as necessary to provide context to our ruling on the specific

issues addressed herein. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and

1294(1), and we reverse in part, affirm in part, vacate the judgment and attorneys’

fees award in Oracle Corporation’s (“Oracle”) favor, and remand to the district

court for proceedings consistent with this disposition.

                           Grouse River’s § 496 Claim

      The district court granted Oracle’s Federal Rule of Civil Procedure (“Rule”)

12(b)(6) motion to dismiss Grouse River’s claim for receiving stolen property

under California Penal Code § 496. “We review de novo a district court’s

dismissal under Rule 12(b)(6).” Curtis v. Irwin Indus., Inc., 913 F.3d 1146, 1151

(9th Cir. 2019). We must “accept all factual allegations in the complaint as true

and construe the pleadings in the light most favorable to” Grouse River. Id.

(citation and quotation marks omitted).




      **
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.


                                          2
      Grouse River’s First Amended Complaint (“FAC”) alleged that NetSuite1

“by false or fraudulent representation or pretense, defrauded Grouse River of the

money and funds it paid to NetSuite and thereby fraudulently got or obtained

possession of money from Grouse River,” and, as a result, Grouse River was

injured pursuant to California Penal Code § 496. California Penal Code § 496(a)

provides, in relevant part, that:

             Every person who buys or receives any property that has
             been stolen or that has been obtained in any manner
             constituting theft . . . , knowing the property to be so stolen
             or obtained . . . shall be punished by imprisonment in a
             county jail for not more than one year, or imprisonment
             pursuant to subdivision (h) of Section 1170.

Section 496(c) states that “[a]ny person who has been injured by a violation of

subdivision (a) . . . may bring an action for three times the amount of actual

damages, if any, sustained by the plaintiff, costs of suit, and reasonable attorney’s

fees.” Cal. Penal Code § 496(c).

      California courts have held that “[s]ection 496(a) extends to property ‘that

has been obtained in any manner constituting theft.’” Bell v. Feibush, 151 Cal.

Rptr. 3d 546, 551 (Ct. App. 2013). California Penal Code section 484 defines theft

and states that “[e]very person . . . who shall knowingly and designedly, by any




1
 NetSuite was purchased by Oracle Corp. in November 2016, and Oracle was
substituted in NetSuite’s place as the defendant in this lawsuit.

                                           3
false or fraudulent representation or pretense, defraud any other person of money,

labor or real or personal property, . . . is guilty of theft.” Cal. Penal Code § 484(a).

      “[T]he elements required to show a violation of section 496(a) are simply

that (i) property was stolen or obtained in a manner constituting theft, (ii) the

defendant knew the property was so stolen or obtained, and (iii) the defendant

received or had possession of the stolen property.” Switzer v. Wood, 247 Cal. Rptr.

3d 114, 121 (Ct. App. 2019).2 Here, because the district court held that Grouse

River had adequately pleaded its fraud claims, it follows that Grouse River

adequately pleaded theft by false pretense (which satisfies the first element of a

§ 496 violation) because the elements of a civil fraud claim closely track those of

theft by false pretense. Compare ER3 177–78 with Judicial Council of California

Criminal Jury Instructions 2020 (“CALCRIM”), No. 1804. In addition, because

theft by false pretense is a specific-intent crime and requires that the perpetrator

have acted “knowingly and designedly,” see Cal. Penal Code § 532(a), Grouse

River also adequately pleaded the second element required to show a violation of



2
  Siry Investment, L.P. v. Farkhondehpour, 259 Cal. Rptr. 3d 466 (Ct. App. 2020),
which interpreted § 496 as not authorizing a treble-damages award “whenever a
plaintiff proves (or . . . sufficiently alleges) any type of theft—whether it be fraud,
[or] misrepresentation,” id. at 494–95, has no binding or precedential effect
because the opinion is pending review before the California Supreme Court. See
Cal. Rules of Court 8.1115(e); Siry Inv. v. Farkhondehpour, 468 P.3d 701 (Cal.
2020).
3
  Excerpt of Record.

                                           4
§ 496, see Switzer, 247 Cal. Rptr. 3d at 121. Finally, because it is not disputed that

Grouse River paid Oracle for the software, the third required element is also met.4

      We also hold that the error is not harmless. Oracle does not show that

waiver is a defense to a § 496 claim under California law, and because there was

no special verdict form on waiver, we cannot determine whether the jury’s verdict

in favor of Oracle resulted from a finding that Grouse River did not prove fraud, or

instead that Grouse River waived its right to recovery.5

                            Oracle’s Rule 12(c) Motion

      A Rule 12(c) motion is “functionally identical” to a Rule 12(b) motion,

Dworkin v. Hustler Mag. Inc., 867 F.2d 1188, 1192 (9th Cir. 1989), and we review

the district court’s ruling de novo. Curtis, 913 F.3d at 1151. A Rule 12(b)(6)



4
  In reasoning that “dual liability” barred Grouse River’s claim, the district court
misconstrued California law. Dual liability in the civil context bars § 496(a)
liability for both breach of contract and fraud arising out of the same conduct. See
Bell, 151 Cal. Rptr. 3d at 552. This principle is not implicated here, both because
Grouse River was not given the opportunity to elect between a contract remedy and
a § 496(a) remedy, and because Grouse River later voluntarily withdrew its
contract claims. The district court further erred by holding that Bell required
“additional conduct” beyond the statutory requirements—requiring an allegation
that Grouse River demanded return of the funds Oracle allegedly received by
means of false pretenses and that Oracle refused the demand. Bell, however,
makes clear that the withholding of funds after demand is an alternative basis for
liability, not an additional requirement for liability. Id.
5
  Grouse River requested a special verdict form on waiver, and Oracle opposed this
request. As the district court specifically stated when rejecting Grouse River’s
request for a special-verdict form, the jury “just won’t return a verdict on the fraud
allegations” if they find waiver.

                                          5
motion does not preclude a subsequent Rule 12(c) motion. See In re Apple iPhone

Antitrust Litig., 846 F.3d 313, 318 (9th Cir. 2017).

      “Whether a statement is puffery or a representation of fact is a question of

law,” Yetter v. Ford Motor Co., 428 F. Supp. 3d 210, 234 (N.D. Cal. 2019), and we

review de novo the district court’s characterization of Grouse River’s

representations as “puffery.” In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130,

1140 (9th Cir. 2017). Statements that are “generalized, vague,” or that contain

“unspecific assertions” constitute puffery. Glen Holly Ent., Inc. v. Tektronix Inc.,

343 F.3d 1000, 1015 (9th Cir. 2003).

      The district court here erred in striking as “puffery” paragraphs 31 and 69 of

the Second Amended Complaint (“SAC”).6 The district court struck both because

it determined, as a matter of law, that they were “too general to be actionable

fraud.” Paragraph 31 claims that Oracle represented: “Speed of deployment in

months not years.” It was error to strike this representation. First, it is not

necessarily too “generalized” or “vague” a statement to be actionable. See id. A

deployment in less than twelve months meets the representation, and a deployment

that takes longer (or materially longer) does not. Given the importance that Grouse

River claims it placed on the speed with which the new software was to be



6
 Following Oracle’s first Rule 12(b)(6) motion to dismiss the FAC, Grouse River
was given leave to amend its complaint and thereafter filed the SAC.

                                           6
implemented, adapted, and deployed, such a representation could be material.

Therefore, viewing this allegation in the light most favorable to Grouse River,

Oracle’s knowledge that this representation as to speed of deployment was false,

could support a fraud allegation.

      Paragraph 69 of the SAC reads: “The [November 26, 2013] NetSuite

presentation [to Grouse River] went on to show that the software only requires a

subscription and eliminates the need to back-up, upgrade, migrate, tune, or replace

software.” These statements are not too general to be actionable. A statement can

be both broad and sweeping, and yet specific, not general. The statement, made

during a demonstration intended to induce Grouse River to buy, was that if Grouse

River purchased a NetSuite subscription, there was no need to back-up, upgrade,

migrate, tune, or replace software. Sweeping yes, but also specific. Evidence that

Grouse River did indeed need to back up, upgrade, or replace the software could

prove the alleged representation false.

      Because we have no way of knowing whether Grouse River would have

been successful in convincing a jury that Oracle acted fraudulently with regard to

these two representations, we cannot determine that any error was harmless, and

we instruct the district court to permit these representations to go to the jury in a

new trial, absent a challenge by Oracle on other grounds not considered that the

district court deems proper. Similarly, because it is impossible for us to determine


                                           7
the impact the incorrect exclusions had as to the representations that were

permitted to go forward, the district court must also permit the representations it

previously deemed actionable to go to the jury in the new trial.

             Exclusion of Damages Pursuant to Rule 26(a)(1)(A)(iii)

      We review the district court’s grant of Oracle’s tenth motion in limine for

abuse of discretion, see United States v. Ravel, 930 F.2d 721, 726 (9th Cir. 1991),

even when the grounds for the grant amount to a discovery sanction, see Yeti by

Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1105 (9th Cir. 2001). We

find no abuse of discretion here.

      District courts have broad discretion “to fashion an appropriate sanction for

conduct which abuses the judicial process,” Chambers v. NASCO, Inc., 501 U.S.

32, 44–45 (1991), and courts have permitted parties to raise motions in limine

pursuant to Rule 37, see, e.g., Vasquez v. City of Idaho Falls, 2020 WL 687499, at

*2 (D. Idaho Feb. 11, 2020). Oracle’s motion was timely given that Grouse River

sought to use the disclosed spreadsheet only after the district court struck its lost-

profits expert.

      The district court also did not abuse its discretion in determining that Grouse

River did not adequately disclose several of the damage calculations in the

spreadsheet. Rule 26(a)(1)(A)(iii) contemplates damages computation analysis and

explanation. City & Cnty. of San Francisco v. Tutor-Saliba Corp., 218 F.R.D. 219,


                                           8
221 (N.D. Cal. 2003); see also Bastidas v. Good Samaritan Hosp. LP, 2017 WL

1345604, at *7 (N.D. Cal. Apr. 12, 2017). Here, both were lacking, and the district

court did not abuse its discretion in so holding.

      Mitigation of Damages and Consequential and Incidental Damages

      We need not decide if the district court erred in instructing the jury on

mitigation of damages and in failing to instruct on consequential and incidental

damages. The jury never reached the question of damages, so any errors were

necessarily harmless. See Kennedy v. S. Cal. Edison Co., 268 F.3d 763, 770–71

(9th Cir. 2001).

                           Jury Instructions on Waiver

      Grouse River claims the waiver instruction was unsupported by the

evidence. We would ordinarily review this issue for abuse of discretion. White v.

Ford Motor Co., 312 F.3d 998, 1012 (9th Cir. 2002). But Grouse River did not

explicitly argue insufficiency to the district court and instead asked the court for a

special verdict on waiver. Grouse River’s sufficiency claim is therefore forfeited

and may only be noticed if the error is plain. See Crowley v. Epicept Corp., 883

F.3d 739, 748 (9th Cir. 2018). Any alleged error here was not plain, including

because it did not “seriously impair[] the fairness, integrity or public reputation” of

the proceeding. See C.B. v. City of Sonora, 769 F.3d 1005, 1019 (9th Cir. 2014)

(citation omitted).


                                           9
                                  Attorneys’ Fees

      Because we reverse, Oracle is no longer the prevailing party and the district

court’s grant of attorneys’ fees in Oracle’s favor is vacated as moot.7 Nevertheless,

we write briefly on this issue.

      First, our review of the record indicates that Grouse River was not provided

the opportunity to review unredacted or partially redacted time entries that Oracle

submitted to support its attorneys’ fees claim, even though the district court had

previously concluded that Oracle had failed to show “good cause” why its

documentation supporting its fee request should be sealed. This was prejudicial to

Grouse River, particularly because Oracle’s fee request was granted in full. To the

extent attorneys’ fees are sought at the conclusion of the new trial, the opposing

party must be given a fair opportunity to object to the fee award sought, including

by ensuring that it receive unredacted or partially redacted time entries.

      Second, it was improper for the district court to grant in full an attorneys’

fees request that was based largely on block billing where there was significant

overlap in time billed for the same work between attorneys and it was difficult to

ascertain how much time was spent on specific tasks. We have recognized that



7
 Under California law, “the side that receives the net monetary recovery is the
prevailing party” for attorneys’ fees purposes. Biren v. Equality Emergency Med.
Grp., Inc., 125 Cal. Rptr. 2d 325, 334 (Ct. App. 2002) (citation and quotation
marks omitted).

                                          10
attorneys’ fees awards can be reduced where a party block bills “because block

billing makes it more difficult to determine how much time was spent on particular

activities.” Welch v. Metro. Life Ins. Co., 480 F.3d 942, 948 (9th Cir. 2007).

Should the question of attorneys’ fees come before the district court again, we urge

the court to carefully review the submitted records and ensure that it is able to

appropriately assess reasonableness.

      Each party shall bear its own costs on appeal.

REVERSED in part; AFFIRMED in part; VACATED; and REMANDED.




                                          11